Citation Nr: 9918674	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to February 
1950 and from October 1950 to October 1951.  The appellant is 
the widow of the veteran.  

This case comes before the Board of Veterans' Appeal (Board) 
by means of a January 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for the 
veteran's cause of death was denied.  The appellant appeals 
this decision.  


FINDINGS OF FACT

1.  The veteran died of metastatic carcinoma of the prostate 
in January 1993.

2.  Prostate cancer is not shown in service, nor is it shown 
to have been manifested to a compensable degree within one 
year of separation from active duty.  


CONCLUSION OF LAW

A claim for service connection for cause of death is not well 
grounded.  38 U.S.C.A. § 5107 (a) (West 1991), 38 C.F.R. 
3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

With regard to the appellant's claim for service connection 
for the veteran's cause of death, the determinative issues 
presented are (1) whether the veteran had a prostate 
condition during service; (2) whether a prostate condition 
was the cause of the veteran's death, and if so, (3) whether 
his prostate condition which caused the veteran's death was 
etiologically related to his service.  38 C.F.R. §  3.312 
(1998).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1995);  Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

In the instant case, the evidence does not demonstrate that 
the cause of the veteran's death was related to any inservice 
disability.  Since service connection cannot be granted for a 
disability that is not linked with an inservice disability, 
the Board must accordingly find that a claim for service 
connection for cause of death due to any such disability is 
not well grounded and therefore must be denied, pursuant to 
the decision in Edenfield v. Brown, 8 Vet. App. 384 (1995). 

The veteran died of metastatic carcinoma of the prostate on 
January 21, 1993;  however, service medical records show no 
treatment of or diagnosis of any prostate condition while he 
was on active duty.  A medical examination report of October 
1951 performed in conjunction with the veteran's pending 
separation from service, indicates that his genitourinary 
system was within normal limits.  There is no indication of 
any prostrate abnormalities or disease while in service.  

The Board notes that the veteran filed a claim for service 
connection for prostatitis in July 1953.  A VA examination 
conducted in conjunction with that claim in January 1954 
indicated that his genitourinary system, including his 
prostate, was normal at that time.  A February 1954 rating 
decision denied service connection for  prostatitis as there 
was no such disability shown at that time.

The Board notes a letter of March 1998 written by Dr. Joseph 
Cosby.  The letter indicates that the veteran first received 
treatment for prostatitis while in the military in the 
"early 1950's."  However, it appears as though Dr. Cosby 
had not reviewed the veteran's service medical records when 
forming his opinion and relied solely on the veteran's 
recitation of his medical history, as there is no such 
evidence of any treatment for a prostate condition in the 
veteran's service medical records.  Additionally, as stated 
above, no prostate condition was noted in a VA examination of 
January 1954.  The Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).   
The evidence does not show that Dr. Cosby reviewed the 
veteran's service medical records or any other related 
documents which would have enabled him to form an opinion on 
an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  
Accordingly, the Board must find Dr. Cosby's statement to be 
unpersuasive as to the relation of the veteran's prostate 
cancer to service since the factual premise for that opinion 
is demonstrably wrong.

The Board also notes that the veteran did establish service 
connection for an anxiety disorder, which was assigned a 10 
percent disability rating, and a puncture wound scar, which 
was evaluated as noncompensable, during his lifetime.  
However, there is no evidence that his prostate cancer was 
due to, or a result of, these service-connected disabilities.  

Therefore, based on the above discussion, the Board is of the 
opinion that the test to establish direct service connection 
under Caluza is not met.  

The Board notes that malignant tumors such as prostate cancer 
have a one year presumptive period in which, if the tumor is 
diagnosed within one year of separation from service or is 
manifested within one year of separation from service, 
service connection may be granted.  See 38 C.F.R. §§ 3.307, 
3.309 (1998).  There is no evidence that the veteran's 
prostate cancer had an onset within one year of separation 
from service.  In fact, the VA examination conducted in 
January 1954, found a normal prostate.  Therefore, the cause 
of death does not fall within the one-year presumptive 
periods of 38 C.F.R. §§  3.307, 3.309 (1998).
 
Accordingly, the Board finds that service connection for 
cause of death is not well grounded, in that, to reiterate, 
the inservice requirement of Caluza is not satisfied.



ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded and is accordingly 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

